DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/09/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polansky (US Patent 4,659,006, hereinafter referred to as “Polansky”, IDS reference).
Polansky discloses the semiconductor method as claimed.  See the corresponding text, where Polansky teaches, pertaining to claim 1,  a method for producing a stable sandwich arrangement of two components with solder situated therebetween, comprising the steps of: 
(1) providing two components, each having at least one contact surface, and a free solder preform made of a solder metal (col. 1, lines 50-62), 
(2) producing a sandwich arrangement of the components and a solder preform arranged between them and thus not yet connected to them, by brining into contact (i) each one of the contact surfaces (col. 1, lines 63-65), (ii) each of the single contact surface of the components or (iii) one of the contact surfaces of one component and a single contact surface of the other component, with the contact surfaces of the free solder preform (col. 1, lines 60-65), and 
(3) hot-pressing the sandwich arrangement produced in step (2) so as to form the stable sandwich arrangement at a temperature being at 10 to 40% below the melting 
Polansky teaches, pertaining to claim 2, wherein each of the two components is selected from the group consisting of substrates, active components, and passive components (col. 1, lines 35-40).  
Polansky teaches, pertaining to claim 3, wherein the free solder preform is a solder metal foil, solder metal tape or solder metal plate (col. 1. Lines 60-62).  
Polansky teaches, pertaining to claim 4, wherein the free solder preform is 10 to 500 pm thick (col. 2, lines 9-11).  
Polansky teaches, pertaining to claim 5, wherein the melting temperature of the solder metal of the free solder preform is in the range of 140 to 380°C (col 1, lines 65-67).  
Polansky teaches, pertaining to claim 6, wherein the melting temperature of the solder metal of the free solder preform is in the range of 140 to 380°C and the temperature during the hot pressing in the range of 84 to 342°C.  
Polansky teaches, pertaining to claim 7, wherein the combination of a pressing pressure and a pressing time of the hot-pressing step (3) is in a range which causes a reduction of the original thickness of the original free solder preform by <10% .  

Polansky teaches, pertaining to claim 9, comprising the further steps: 
(4) heating the stable sandwich arrangement to a temperature above the melting temperature of the solder metal of the solder joint connecting the two components (col. 1, lines 65-67; col. 2, lines 1-33), and 

Polansky teaches, pertaining to claim 10, wherein the temperature during hot pressing lies within the range of 84°C to 342°C ( col. 2, lines 1- 26).  
Polansky teaches, pertaining to claim 11, wherein the soldering metal is a tin-rich alloy (col. 1, lines 66-67).  
Polansky teaches, pertaining to claim 12, wherein the soldering metal is a tin-rich alloy having a tin content ranging from 90 to 99.5% by weight (col. 1, lines 66-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polansky (US Patent 4,659,006, hereinafter referred to as “Polansky”, IDS reference). as applied to claim 1 above, and further in view of Dale (US Patent 3,883,946, hereinafter referred to as “Dale”, IDS reference).
Polansky discloses the semiconductor method substantially as claimed.  See the rejection above.
However, Polansky fails to show, pertaining to claim 8, wherein the pressing pressure is in the range of 10 to 200 MPa and the pressing time is in the range of 1 second to 5 minutes.  
Dale teaches, pertaining to claim 8, a similar method in which a pressing pressure for bonding a material at a temperature for a period of at most 50 seconds (col. 3, lines 39-44).  In addition, Dale provides the advantages of improving semiconductor body support (col. 2, lines 63-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the pressing pressure is in the range of 10 to 200 MPa and the pressing time is in the range of 1 second to 5 minutes, in the method of Polansky, according to the teachings of Dale with the motivation of improving semiconductor body support.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 27, 2021